                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 1 of 24 Page ID #:6019



                                                                           1   SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (SBN 206607)
                                                                           2   Elizabeth A. Mitchell (SBN 251139)
                                                                               617 W. 7th Street, Suite 200
                                                                           3   Los Angeles, California 90017
                                                                               Telephone: (213) 205-6520
                                                                           4   Facsimile: (213) 205-6521
                                                                               mumhofer@spertuslaw.com
                                                                           5   emitchell@spertuslaw.com
                                                                           6
                                                                               Attorneys for Plaintiffs
                                                                           7
                                                                           8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                 LA ALLIANCE FOR HUMAN                     CASE NO. 2:20-CV-02291-DOC-KES
                                                                          12     RIGHTS, an unincorporated
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 association, JOSEPH BURK,
                                     LOS ANGELES. CA 90025




                                                                          13     HARRY TASHDJIAN, KARYN                    Assigned to Judge David O. Carter
                                                                                 PINSKY, CHARLES MALOW,
                                                                          14     CHARLES VAN SCOY, GEORGE
                                                                                 FREM, GARY WHITTER, and                   PLAINTIFFS’ OPPOSITION TO
                                                                          15     LEANDRO SUAREZ, individuals,              THE COUNTY OF LOS
                                                                                 Plaintiffs,                               ANGELES’ MOTION TO DISMISS
                                                                          16
                                                                                              Plaintiffs,
                                                                          17
                                                                                       v.
                                                                          18
                                                                                 CITY OF LOS ANGELES, a                    Complaint Filed: March 10, 2020
                                                                          19     municipal entity; COUNTY OF LOS
                                                                                 ANGELES, a municipal entity; and          Hearing:
                                                                          20     DOES 1 through 200 inclusive,             Date:     May 10, 2021
                                                                                 Defendants.,                              Time:     8:30 a.m.
                                                                          21                                               Location: Courtroom 9D
                                                                                                                                      411 West Fourth St.
                                                                          22                  Defendants.                             Santa Ana, CA 92701
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                       i
                                                                                PLAINTIFFS’ OPPOSITION TO THE COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 2 of 24 Page ID #:6020



                                                                           1                                             TABLE OF CONTENTS
                                                                           2                                                                                                                      PAGE
                                                                           3   I.      INTRODUCTION ............................................................................................ 1
                                                                           4   II.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY .................. 2
                                                                           5           A.       Plaintiffs ................................................................................................. 2
                                                                           6           B.       Procedural History ................................................................................. 2
                                                                           7   III.    LEGAL STANDARD ...................................................................................... 3
                                                                           8           A.       12(b)(1) Standards .................................................................................. 3
                                                                           9           B.       The 12(b)(6) Standard ............................................................................ 4
                                                                          10   IV.     PLAINTIFFS HAVE STANDING TO BRING THIS ACTION
                                                                                       AGAINST THE COUNTY AND THIS COURT HAS THE POWER TO
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                       ORDER THE RELIEF SOUGHT .................................................................... 5
Spertus, Landes & Umhofer, LLP




                                                                          12           A.       This Court Enjoys Broad Equitable Powers .......................................... 5
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13           B.       Plaintiffs Have Article III Standing to Bring This Case ........................ 7
                                                                          14           C.       Prudential Standing is Not a Barrier To Plaintiff’s Case. ...................... 9
                                                                          15   V.      PLAINTIFFS HAVE ALLEGED SUFFICIENT FACTS TO SUPPORT
                                                                                       THEIR CONSTITUTIONAL CLAIMS UNDER 42 U.S.C. § 1983............. 10
                                                                          16
                                                                                       A.       Plaintiffs Have Alleged Sufficient Facts to Support a Substantive
                                                                          17                    Due Process Claim ............................................................................... 10
                                                                          18   VI.     PLAINTIFFS HAVE ALLEGED SUFFICIENT FACTS TO SUPPORT
                                                                                       THEIR CLAIMS UNDER CALIFORNIA LAW .......................................... 14
                                                                          19
                                                                                       A.       Plaintiffs Have Alleged Sufficient Facts to State a Claim for
                                                                          20                    Violation of Welf. & Inst. Code Section 17000 Under Both
                                                                                                Negligence and Mandatory Duty Theory ............................................ 14
                                                                          21
                                                                                       B.       Plaintiffs Have Alleged Sufficient Facts to Support a Taxpayer
                                                                          22                    Waste Claim under California Code of Civil Procedure Section
                                                                                                526a ...................................................................................................... 17
                                                                          23
                                                                                       C.       Discretionary Immunity is Inapplicable to Claims for Equitable
                                                                          24                    and Injunctive Relief ............................................................................ 18
                                                                          25   VII. CONCLUSION .............................................................................................. 19
                                                                          26
                                                                          27
                                                                          28

                                                                                                                                             ii
                                                                                PLAINTIFFS’ OPPOSITION TO THE COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 3 of 24 Page ID #:6021



                                                                           1                                          TABLE OF AUTHORITIES
                                                                           2   CASES                                                                                                    PAGE(S)
                                                                           3   Ashcroft v. Iqbal,
                                                                                 556 U.S. 662 (2009)................................................................................................... 4
                                                                           4
                                                                               Brown v. Plata,
                                                                           5     563 U.S. 493 (2011)................................................................................................... 5
                                                                           6   Chiatello v. City & County of San Francisco,
                                                                                 189 Cal. App. 4th 472 (2010) .................................................................................. 17
                                                                           7
                                                                               City & County of San Francisco v. Superior Court,
                                                                           8     57 Cal. App. 3d 44 (1976) ....................................................................................... 16
                                                                           9   Cooke v. Superior Court,
                                                                                 213 Cal. App. 3d 401 (1989) ................................................................................... 16
                                                                          10
                                                                               County of Alameda v. State Boardd of Control,
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                 14 Cal. App. 4th 1096 (1993) .................................................................................. 16
Spertus, Landes & Umhofer, LLP




                                                                          12   Harnett v. Sacramento County,
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 195 Cal. 676 (1925) ................................................................................................. 17
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               Harris v. Board of Supervisors,
                                                                          14     366 F.3d 754 (9th Cir. 2004) ............................................................................... 5, 16
                                                                          15   Hernandez v. City of San Jose,
                                                                                 897 F.3d 1125 (9th Cir. 2018) ................................................................................. 11
                                                                          16
                                                                               Horne v. Flores,
                                                                          17     557 U.S. 433 (2009)................................................................................................... 7
                                                                          18   Huezo v. Los Angeles Community College District,
                                                                                 672 F. Supp. 2d 1045 (C.D. Cal. 2008) ..................................................................... 5
                                                                          19
                                                                               Hunt v. Superior Court
                                                                          20     21 Cal. 4th 984 (1999) ............................................................................................. 15
                                                                          21   Johnson v. Riverside Healthcare Systems, LP,
                                                                                 534 F.3d 1116 (9th Cir. 2008) ................................................................................... 4
                                                                          22
                                                                               Kennedy v. City of Ridgefield,
                                                                          23     439 F.3d 1055 (9th Cir. 2006) ........................................................................... 10, 11
                                                                          24   Kentucky Department of Corrections v. Thompson,
                                                                                 490 U.S. 454 (1989)................................................................................................. 12
                                                                          25
                                                                               L.W. v. Grubbs,
                                                                          26     974 F.2d 119 (9th Cir. 1992) ................................................................................... 12
                                                                          27   Leite v. Crane Co.,
                                                                                 749 F.3d 1117 (9th Cir. 2014) ................................................................................... 4
                                                                          28
                                                                                                                                          iii
                                                                                PLAINTIFFS’ OPPOSITION TO THE COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 4 of 24 Page ID #:6022



                                                                           1   Lewis v. Casey,
                                                                                 518 U.S. 343 (1996)................................................................................................... 6
                                                                           2
                                                                               Lexmark International, Inc. v. Static Control Components, Inc.,
                                                                           3     572 U.S. 118 (2014)................................................................................................... 9
                                                                           4   Los Altos Property Owners Ass'n v. Hutcheon,
                                                                                 69 Cal. App. 3d 22 (1977) ....................................................................................... 17
                                                                           5
                                                                               Lujan v. Defenders of Wildlife,
                                                                           6     504 U.S. 555 (1992)................................................................................................... 7
                                                                           7   Mateos-Sandoval v. County of Sonoma,
                                                                                942 F. Supp. 2d 890 (N.D. Cal. 2013) ..................................................................... 14
                                                                           8
                                                                               McNutt v. General Motors Acceptance Corp. of Indiana, Inc.,
                                                                           9    298 U.S. 178 (1936)................................................................................................... 3
                                                                          10   Morales v. City of Los Angeles,
                                                                                214 F.3d 1151 (9th Cir. 2000) ................................................................................... 4
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                               Ocean Advocates v. United States Army Corps of Engineers,
                                                                          12     402 F.3d 846 (9th Cir. 2005) ..................................................................................... 8
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Patel v. Kent School District,
                                                                                 648 F.3d 965 (9th Cir. 2011) ................................................................................... 10
                                                                          14
                                                                               Rizzo v. Goode,
                                                                          15     423 U.S. 362 (1976)................................................................................................... 6
                                                                          16   Rodde v. Bonta,
                                                                                 357 F.3d 988 (9th Cir. 2004) ................................................................................. 5, 6
                                                                          17
                                                                               Rosales v. County of San Diego,
                                                                          18     --- F. Supp. 3d ---, Case No.: 19-CV-2303 JLS (LL),
                                                                                 2021 WL 37723 (S.D. Cal. Jan. 5, 2021) ................................................................ 13
                                                                          19
                                                                               Ryan v. Salisbury,
                                                                          20     382 F. Supp. 3d 1031 (D. Haw. 2019) ....................................................................... 9
                                                                          21   Scates v. Rydingsword,
                                                                                 229 Cal. App. 3d 1085 (1991) ................................................................................. 16
                                                                          22
                                                                               Silvas v. E*Trade Mortg. Corp.,
                                                                          23      514 F.3d 1001 (9th Cir. 2008) ............................................................................... 4, 5
                                                                          24   Santa Cruz Homeless v. Bernal,
                                                                                 ---F. Supp. 3d----, Case No. 20-cv-09425-SVK,
                                                                          25     2021 WL 222005 (N.D. Cal. Jan. 20, 2021), order modified,
                                                                                 2021 WL 1256888 (N.D. Cal. Apr. 1, 2021) ........................................................... 11
                                                                          26
                                                                               Starr v. Baca,
                                                                          27     652 F.3d 1202 (9th Cir. 2011) ................................................................................. 13
                                                                          28   Swann v. Charlotte-Mecklenburg Board of Education,
                                                                                 402 U.S. 1 .................................................................................................................. 5
                                                                                                                                          iv
                                                                                PLAINTIFFS’ OPPOSITION TO THE COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 5 of 24 Page ID #:6023



                                                                           1   Tailfeather v. Board of Supervisors,
                                                                                 48 Cal. App. 4th 1223 (1996) .................................................................................. 15
                                                                           2
                                                                               Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                                                                           3     551 U.S. 308 (2007)................................................................................................... 4
                                                                           4   Tyler v. Cuomo,
                                                                                 236 F.3d 1124 (9th Cir. 2000) ................................................................................... 7
                                                                           5
                                                                               United States v. James Daniel Good Real Property,
                                                                           6     510 U.S. 43 (1993)............................................................................................. 12, 13
                                                                           7   United States v. JP Morgan Chase Bank Account Number Ending 8215,
                                                                                 835 F.3d 1159 (9th Cir. 2016) ................................................................................... 9
                                                                           8
                                                                               Warth v. Seldin,
                                                                           9    422 U.S. 490 (1975)......................................................................................... 7, 8, 11
                                                                          10   Whisnant v. United States,
                                                                                400 F.3d 1177 (9th Cir. 2009) ............................................................................... 3, 4
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                               Wood v. Ostrander,
                                                                          12    879 F.2d 583 (9th Cir. 1989) ................................................................................... 12
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   STATUTES
                                                                          14   28 U.S.C. § 1331 ............................................................................................................ 3
                                                                          15   42 U.S.C. § 1983 .......................................................................................................... 10
                                                                          16   California Code of Civil Procedure § 526a ................................................................. 17
                                                                          17   California Government Code § 814............................................................................. 18
                                                                          18   California Government Code § 815.6.................................................................... 14, 16
                                                                          19   California Government Code § 815.2.......................................................................... 18
                                                                          20   California Government Code § 820.2.......................................................................... 18
                                                                          21   California Welfare & Institutions Code § 10000......................................................... 15
                                                                          22   California Welfare & Institutions Code § 14059.5(a) ................................................. 15
                                                                          23   California Welfare & Institutions Code § 17000.................................................. passim
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28
                                                                                                                                             v
                                                                                PLAINTIFFS’ OPPOSITION TO THE COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 6 of 24 Page ID #:6024



                                                                           1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                           2   I.     INTRODUCTION
                                                                           3          Instead of embracing the opportunity this case offers to heal the wounds of
                                                                           4   homelessness in Los Angeles, Defendant Los Angeles County seeks to escape
                                                                           5   responsibility for its failures through an ill-conceived and meritless motion to
                                                                           6   dismiss. The County’s motion turns on the misguided notion that because it has spent
                                                                           7   hundreds of millions of dollars, the County has necessarily done enough for its
                                                                           8   unsheltered constituents. But a walk down 5th Street, where the Court’s last hearing
                                                                           9   was held, exposes falsity of the County’s notion.
                                                                          10          The County’s contention calls to mind a person peddling a stationary bike,
                                                                          11   expending great effort but covering little ground. This lawsuit was brought not
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   because of the County’s lack of effort or money, but because of a failure of progress
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   and results in protecting those experiencing homelessness. And despite the County’s
                                                                          14   receipt of over $500 million in additional yearly funding solely focused on
                                                                          15   homelessness relief, the unhoused population continues to rise year-after-year.
                                                                          16   Millions are misdirected, wasted, or unused while human beings languish and die on
                                                                          17   the streets. Below is a graph on the deaths of homeless individuals in Los Angeles
                                                                          18   County over the past seven years—the results speak for themselves.1
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                                      1
                                                                                        Ethan Ward, They were homeless, now they’re dead: Last year, 1,383 people
                                                                          28   experiencing homelessness died in Los Angeles County, Crosstown (Feb. 10, 2021),
                                                                               https://xtown.la/2021/02/10/homeless-deaths-los-angeles/.
                                                                                                                        1
                                                                                    PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 7 of 24 Page ID #:6025



                                                                           1           The County, most certainly, has not done enough—indeed, it has fallen so far
                                                                           2   short of enough that it has violated its statutory and constitutional obligations to the
                                                                           3   County’s unsheltered citizens. The County’s actions and omissions, and deliberate
                                                                           4   indifference to the danger to which it has subjected its constituents, including
                                                                           5   Plaintiffs, demand the relief sought in this case. Plaintiffs have alleged more than
                                                                           6   sufficient facts to support claims under the first, second, third, fourth, sixth, eleventh,
                                                                           7   twelfth, thirteenth, and fourteenth causes of action, and the motion should be denied. 2
                                                                           8   II.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                                                           9           A.    Plaintiffs
                                                                          10           LA Alliance for Human Rights (“LA Alliance”) is a broad coalition of Los
                                                                          11   Angeles residents who believe that homelessness in LA is a human rights crisis and
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   must be addressed with the “FEMA-like response” many local leaders have espoused
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   (but never undertaken). Its membership consists of current and formerly homeless
                                                                          14   individuals, non-profits, businesses, residents, and community members that are
                                                                          15   frustrated with the pace of solutions and looking to change the trajectory of the crisis
                                                                          16   for the betterment of the entire community—housed and unhoused. Each individual
                                                                          17   plaintiff, while also a member of LA Alliance, has been separately injured by the
                                                                          18   County’s actions and omissions.
                                                                          19           B.    Procedural History
                                                                          20           Plaintiffs filed this case at the start of the pandemic, on March 10, 2020. Nine
                                                                          21   days later, all parties agreed to stay litigation to explore settlement intended to
                                                                          22   urgently resolve the homelessness crisis for the benefit of all parties and the Los
                                                                          23   Angeles community as a whole. Less than three months later, the City and County
                                                                          24   officially voted to enter into global settlement negotiations in this case. The City and
                                                                          25   County, despite many differences, entered into an historic agreement for 5,300 new
                                                                          26
                                                                          27
                                                                               2
                                                                                Defendants stipulate to dismissal of seventh cause of action as to County only.
                                                                          28   Defendants agree that the fourteenth cause of action, Monell liability, may be
                                                                               considered an element of each constitutional cause of action alleged.
                                                                                                                         2
                                                                                     PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 8 of 24 Page ID #:6026



                                                                           1   beds to serve persons experiencing homelessness within nine months, and another
                                                                           2   1,400 beds with other conditions. Significant progress was made.
                                                                           3            For months, the parties sought to engage the County in settlement discussions
                                                                           4   aimed at a global resolution in the case. The County, however, was conspicuously
                                                                           5   unengaged, and in the fall of 2020, the County changed course dramatically—it
                                                                           6   brought in new counsel, stopped working with the parties and the Court, and fell back
                                                                           7   into old patterns of finger-pointing and blame-shifting. This despite several eloquent
                                                                           8   calls to action on homelessness by County Supervisors in Court proceedings in this
                                                                           9   matter.
                                                                          10            After one year without a global agreement, and more indications that the
                                                                          11   County would not be the partner that the parties—not to mention suffering
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   Angelenos—need, Plaintiffs filed a notice of intent to file a motion for preliminary
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   injunction. (ECF No. 240.) Even though Plaintiffs had not yet filed the preliminary
                                                                          14   injunction motion and sought to involve the County in settlement discussions, the
                                                                          15   County stuck to the sidelines and then filed this motion to dismiss on March 29,
                                                                          16   2021.
                                                                          17   III.     LEGAL STANDARD
                                                                          18            A.    12(b)(1) Standards
                                                                          19            To prevail under a 12(b)(1) motion, Plaintiffs need only demonstrate that they
                                                                          20   meet the jurisdictional requirements to be before this Court through competent
                                                                          21   allegations. McNutt v. Gen. Motors Acceptance Corp. of Ind., Inc., 298 U.S. 178,
                                                                          22   189 (1936). When considering a facial attack on subject matter jurisdiction under
                                                                          23   12(b)(1), this Court should consider all factual allegations in the complaint as true
                                                                          24   and draw all reasonable inferences in the plaintiff’s favor. Whisnant v. United States,
                                                                          25   400 F.3d 1177, 1179 (9th Cir. 2009) (relying on factual allegations in complaint
                                                                          26   where 12(b)(1) motion to dismiss challenged legal question). Federal courts possess
                                                                          27   federal question jurisdiction over “all civil actions arising under the Constitution,
                                                                          28   laws, or Treaties of the United States.” 28 U.S.C. § 1331.
                                                                                                                           3
                                                                                      PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                      Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 9 of 24 Page ID #:6027



                                                                           1         The County contends that a court “may consider facts and need not assume the
                                                                           2   truthfulness of the complaint” in a motion under 12(b)(1). (County’s Memo. ISO
                                                                           3   Mot. to Dismiss (“MTD”) 14, ECF No. 256-1 (original emphasis omitted) (citation
                                                                           4   omitted).). However, this is only true where the movant introduces new substantive
                                                                           5   facts to dispute the subject matter jurisdiction claims made in the Complaint. Leite v.
                                                                           6   Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014) (summarizing prevailing case law on
                                                                           7   “factual” vs “facial” 12(b)(1) motions).
                                                                           8         Here, the County claims that the allegations by the LA Alliance for Human
                                                                           9   Rights are insufficient but neglects to challenge the accuracy of any material factual
                                                                          10   allegations. The County argues that wrongs claimed in the Complaint can’t be traced
                                                                          11   to the County (MTD) at (IV)(A).), that this Court lacks the authority to grant the
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   requested relief (MTD at (IV)(B).), and that the issues complained about by Plaintiffs
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   fall outside the rule of “prudential standing” (MTD at (IV)(C).). None of these
                                                                          14   challenges ask this Court to consider any new factual information outside of the
                                                                          15   Complaint; instead, they challenge the sufficiency of allegations as pled. Thus, as in
                                                                          16   Whisnant, the County’s challenge is a “facial” 12(b)(1) one, meaning the factual
                                                                          17   allegations must be deemed true during this Court’s review. The County’s additional
                                                                          18   “facts” are irrelevant, cannot be considered, and should be disregarded.
                                                                          19         B.     The 12(b)(6) Standard
                                                                          20         Complaints need only contain sufficient factual matter to state a claim that is
                                                                          21   plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “This is not an
                                                                          22   onerous burden.” Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1122
                                                                          23   (9th Cir. 2008). The Court “must consider the complaint in its entirety,” Tellabs, Inc.
                                                                          24   v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007), accept as true “[a]ll
                                                                          25   allegations of material fact . . . in the light most favorable to the nonmoving party,”
                                                                          26   Silvas v. E*Trade Mortg. Corp., 514 F.3d 1001, 1003 (9th Cir. 2008), and “draw all
                                                                          27   reasonable inferences in favor of the non-moving party.” Morales v. City of Los
                                                                          28   Angeles, 214 F.3d 1151, 1153 (9th Cir. 2000). Indeed, “[a] complaint must not be
                                                                                                                           4
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 10 of 24 Page ID
                                                                                                           #:6028


                                                                           1   dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in
                                                                           2   support of the claim that would entitle the plaintiff to relief.” Silvas, 514 F.3d at
                                                                           3   1003-04.
                                                                           4   IV.     PLAINTIFFS HAVE STANDING TO BRING THIS ACTION AGAINST
                                                                           5           THE COUNTY AND THIS COURT HAS THE POWER TO ORDER THE
                                                                           6           RELIEF SOUGHT
                                                                           7           A.    This Court Enjoys Broad Equitable Powers
                                                                           8           “The law and the Constitution demand recognition of certain [] rights . . . If
                                                                           9   government fails to fulfill [its] obligation, the courts have a responsibility to remedy
                                                                          10   the resulting [] violation.” Brown v. Plata, 563 U.S. 493, 511 (2011) (“Plata”); see
                                                                          11   also Pls.’ Resp. to Ct. Req. for Br’g., ECF No. 239, incorporated herein by reference,
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   at pp. 13-19. The County argues, incorrectly, that this Court lacks the authority to
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   issue the injunctive relief requested by Plaintiffs. (MTD pp. 18-21.); cf. Swann v.
                                                                          14   Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (when considering the
                                                                          15   affirmative acts of a government body “[o]nce a right and a violation have been
                                                                          16   shown, the scope of a district court’s equitable powers to remedy past wrongs is
                                                                          17   broad, for breadth and flexibility are inherent in equitable remedies”).
                                                                          18           This Court also possesses the power to enjoin the County to prevent current or
                                                                          19   imminent statutory violations. See, e.g., Rodde v. Bonta, 357 F.3d 988, 999 (9th Cir.
                                                                          20   2004); Harris v. Bd. of Supervisors, 366 F.3d 754, (9th Cir. 2004); Huezo v. L.A.
                                                                          21   Cmty. Coll. Dist., 672 F. Supp. 2d 1045, 1054 (C.D. Cal. 2008). In Rodde, Los
                                                                          22   Angeles County was considering closing a hospital which provided services to
                                                                          23   plaintiffs and other special needs patients receiving care through Medi-Cal. Id. at
                                                                          24   990. The district court found that the county would be unable to fill its statutory
                                                                          25   obligations under Welfare and Institutions Code section 17000 if it closed the
                                                                          26   hospital, which would have led to significant harm to the plaintiffs. Id. at 993-94.
                                                                          27   The district court imposed—and the court of appeals upheld—an injunction
                                                                          28   obligating the county to keep the hospital open which required it to spend upwards of
                                                                                                                            5
                                                                                     PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 11 of 24 Page ID
                                                                                                           #:6029


                                                                           1   $50 million per year to provide services. Id. at 999-1000. Here the Court retains the
                                                                           2   power to enjoin the County to provide services to avoid statutory violations just as
                                                                           3   the courts did in Rodde, Harris, and Huezo.
                                                                           4          The County cites three cases for the proposition that “This Court Cannot
                                                                           5   Award Plaintiffs’ Requested Injunctive Relief,” (MTD, p. 18.), all of which turned on
                                                                           6   the absence of what is present here: actions by the County that adversely affect
                                                                           7   Plaintiffs.
                                                                           8          In Rizzo v. Goode, the Supreme Court specifically noted that injunctive relief
                                                                           9   to direct the activities of local government agencies is within the power of the court.
                                                                          10   423 U.S. 362, 375 (1976) (“[W]hen a pattern of frequent . . . violations of rights is
                                                                          11   shown, the law is clear that injunctive relief may be granted.”) (citation omitted.)
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   The Rizzo court found “critical” to its decision to reverse the district court’s
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   injunction that the district court “found that the responsible authorities had played no
                                                                          14   affirmative part in [the alleged actions].” Id. at 377 (emphasis added). Thus, the
                                                                          15   court reasoned, the claims fell outside of the “settled rule that in federal equity cases
                                                                          16   the nature of the violation determines the scope of the remedy[.]” Id. at 378 (internal
                                                                          17   quotations and citations omitted). This case is on far different footing because the
                                                                          18   Plaintiffs have alleged that the responsible County authorities have indeed played an
                                                                          19   affirmative part in the conduct that has caused injury. (Compl. ¶¶ 25-26, 40-42, 58-
                                                                          20   59, 64-72, 137-141, 158-160, 188-190.)
                                                                          21          Lewis v. Casey is likewise unsupportive of the County’s position. 518 U.S.
                                                                          22   343 (1996). That case turned on whether the plaintiffs had actually been injured, not
                                                                          23   the scope of the Court’s power. 518 U.S. at 351 (plaintiffs could not show that they
                                                                          24   had suffered a “relevant actual injury” and misunderstood the prevailing law); see
                                                                          25   also id. at 356-57 (reasoning further that actual injury was insufficiently shown).
                                                                          26   Here, there are robust allegations of relevant injury to the Plaintiffs, and Lewis offers
                                                                          27   little help to the County.
                                                                          28
                                                                                                                           6
                                                                                   PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 12 of 24 Page ID
                                                                                                           #:6030


                                                                           1         Last, the County cites to Horne v. Flores, 557 U.S. 433 (2009), which, like
                                                                           2   Lewis and Casey, turned on the nature of the injury, and also did not find that the
                                                                           3   court would be unable to provide equitable relief. In Horne, the Supreme Court
                                                                           4   concluded that the appellate court was mistaken in limiting its analysis to whether
                                                                           5   specific funding targets were met, instead of considering whether any actual injury
                                                                           6   persisted. Id. at 452; see also, id. at 454 (noting that the court of appeal erred in not
                                                                           7   considering whether there was an ongoing violation of federal law). The Court
                                                                           8   remanded the case for factual findings of whether injury was ongoing; it did not
                                                                           9   dissolve the injunction for lack of authority. Id. at 472.
                                                                          10         In short, none of the cases cited by Defendant County support the proposition
                                                                          11   that this Court lacks authority to order equitable relief of the sort needed to address
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   this crisis comprehensively should the parties not manage to do so themselves.
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13         B.     Plaintiffs Have Article III Standing to Bring This Case
                                                                          14         Plaintiffs possess Article III standing because they each have alleged that they
                                                                          15   (1) suffered an “injury in fact” which is (2) “fairly traceable” to actions by the
                                                                          16   County, and (3) it is “likely” that the injury will be redressed by a favorable decision
                                                                          17   by this Court. See Tyler v. Cuomo, 236 F.3d 1124, 1131 (9th Cir. 2000) (citing Lujan
                                                                          18   v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).
                                                                          19         The County argues the injuries suffered by Plaintiffs are not sufficiently
                                                                          20   connected to the County’s conduct. (MTD p. 16). An injury is “fairly traceable” to a
                                                                          21   defendant’s conduct when a causal connection is shown between the injury alleged
                                                                          22   and the conduct of the defendant. Tyler, 236 F.3d at 1132. In Tyler, the court
                                                                          23   distinguished Warth v. Seldin, 422 U.S. 490 (1975)—a case cited by Defendant
                                                                          24   County—reasoning that the Warth Court held the alleged harm was traceable only to
                                                                          25   factors other than the Defendants’ conduct. Id. In contrast, the Tyler court found that
                                                                          26   a group of Plaintiffs suing the City of San Francisco alleged conduct that was “fairly
                                                                          27   traceable” to the City because the City refused to hold meetings to hear the
                                                                          28   complaints of the homeowners, despite possibility that the meetings would lead to no
                                                                                                                           7
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 13 of 24 Page ID
                                                                                                           #:6031


                                                                           1   substantive change. Id. (reasoning that the action was sufficient as it was not “the
                                                                           2   result of the independent action of some third party not before the court.”).
                                                                           3   Importantly, at early stages of litigation, the traceability requirement of standing is a
                                                                           4   low bar to clear—as one court put it, “the causal connection . . . need not be so
                                                                           5   airtight at this stage of litigation as to demonstrate that the plaintiffs would succeed
                                                                           6   on the merits.” Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 860
                                                                           7   (9th Cir. 2005) (citation omitted) (noting that while other factors may impact a
                                                                           8   plaintiff’s harm, the injury may still be sufficiently traceable and affirming denial of
                                                                           9   summary judgment on standing grounds). Here, at the early stages of this litigation,
                                                                          10   and indeed before this litigation has even begun in earnest, Plaintiffs’ allegations
                                                                          11   clear this low bar.
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12         Defendant County sets up a strawman (rather, a straw-city) argument to claim
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Plaintiffs’ injuries are not traceable to the County’s conduct, but only traceable to the
                                                                          14   City’s. Not true. Plaintiffs have properly alleged their injuries are traceable not just
                                                                          15   to the City, but to the County as well:
                                                                          16      - the County centralizes its services and otherwise incentivized homeless persons
                                                                          17         to relocate to areas of significant health and safety risk, causing harm to both
                                                                          18         those homeless persons and surrounding properties;
                                                                          19      - the County is completely failing in its duty to care for indigent persons,
                                                                          20         including providing for sufficient medical and mental health care under
                                                                          21         Welfare & Institutions Code section 17000;
                                                                          22      - the County has wasted and continues to waste Measure H funds which are
                                                                          23         designed to reduce homelessness, yet homelessness has only increased since
                                                                          24         Measure H was passed; and
                                                                          25      - the County, together with the City, fund and direct LAHSA which is
                                                                          26         ineffective in several ways, including its failure to move people from
                                                                          27         emergency and bridge shelters into permanent housing, and failure to support
                                                                          28
                                                                                                                           8
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 14 of 24 Page ID
                                                                                                           #:6032


                                                                           1         successful solutions when they do not comport with LAHSA’s ideological
                                                                           2         standards.
                                                                           3         These actions by the County are all either causing the number of persons
                                                                           4   experiencing homelessness to increase or causing the conditions in which they live to
                                                                           5   worsen, both of which directly affect each Plaintiff for all the reasons described in the
                                                                           6   Complaint.
                                                                           7         C.     Prudential Standing is Not a Barrier To Plaintiff’s Case.
                                                                           8         Prudential standing consists of three general prohibitions: (1) raising another
                                                                           9   person’s legal rights, (2) adjudication of generalized grievances more appropriately
                                                                          10   addressed by the representative branches, and (3) that Plaintiff’s complaint falls into
                                                                          11   the zone of interests protected by the concerned law. United States v. JP Morgan
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   Chase Bank Account Number Ending 8215, 835 F.3d 1159, 1167-68 (9th Cir. 2016).
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   The prudential standing inquiry “has fallen into disfavor in recent years.” Id. (citing
                                                                          14   Lexmark In’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126 (2014)). As
                                                                          15   the Lexmark court noted, where a federal court finds Article III jurisdiction, declining
                                                                          16   to hear the case on prudential grounds would be “in some tension with [the Supreme
                                                                          17   Court’s] recent reaffirmation of the principle that a federal court’s obligation to hear
                                                                          18   and decide cases within its jurisdiction is virtually unflagging.” 572 U.S. at 126
                                                                          19   (internal quotation marks and citations omitted).
                                                                          20         The County only appears to challenge Plaintiffs’ prudential standing of the
                                                                          21   second type, claiming Plaintiffs’ grievances are too generalized to be appropriately
                                                                          22   addressed by this Court. (MTD p. 21.) Courts have found that grievances are
                                                                          23   sufficiently specific to pass the generalized grievance threshold where the complaint
                                                                          24   alleges that specific actions or conduct by defendants harmed or threaten to harm
                                                                          25   plaintiffs. See, e.g., Ryan v. Salisbury, 382 F. Supp. 3d 1031, 1049-50 (D. Haw.
                                                                          26   2019) (finding that party met prudential standing where complaint alleged plaintiff
                                                                          27   suffered injuries as the result of the defendant’s conduct); JP Morgan, 835 F. 3d at
                                                                          28   1167-68 (holding that where a plaintiff alleged an ownership interest in potentially
                                                                                                                           9
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 15 of 24 Page ID
                                                                                                           #:6033


                                                                           1   forfeited funds, prudential standing was met). As discussed supra, Part IV-B,
                                                                           2   Plaintiffs allege several distinct actions by the County referencing specific actions
                                                                           3   taken by County which directly injured Plaintiffs.
                                                                           4        Further, the Complaint alleges these harms are ongoing and likely to recur in the
                                                                           5   future. Therefore, should this Court even undertake a prudential standing analysis,
                                                                           6   Plaintiffs have alleged prudential standing because the harm alleged is both specific
                                                                           7   and redressable by this Court.
                                                                           8   V.      PLAINTIFFS HAVE ALLEGED SUFFICIENT FACTS TO SUPPORT
                                                                           9           THEIR CONSTITUTIONAL CLAIMS UNDER 42 U.S.C. § 1983
                                                                          10           A.    Plaintiffs Have Alleged Sufficient Facts to Support a Substantive
                                                                          11                 Due Process Claim
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12           The County of Los Angeles has placed its homeless and housed constituents in
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   danger by (i) needlessly centralizing services within areas of the county—most
                                                                          14   notably the Skid Row area— which requires unhoused individuals to travel to and
                                                                          15   often remain in what it knows to be dangerous and unhealthy locations and then (ii)
                                                                          16   acting with deliberate indifference to the health and safety of those in the area. The
                                                                          17   Ninth Circuit has recognized the constitutional right, under the Due Process clause, to
                                                                          18   be free from state-created danger. Kennedy v. City of Ridgefield, 439 F.3d 1055,
                                                                          19   1061-62 (9th Cir. 2006). When a state or local official acts to place a person in a
                                                                          20   situation of known danger, with “deliberate indifference” towards their person or
                                                                          21   physical safety, the state violates due process. Id.; see also Patel v. Kent Sch. Dist.,
                                                                          22   648 F.3d 965, 974 (9th Cir. 2011) (state-created danger exists where (1) “there is
                                                                          23   affirmative conduct on the part of the state in placing the plaintiff in danger” and (2)
                                                                          24   “the state acts with ‘deliberate indifference’ to a ‘known or obvious danger’”)
                                                                          25
                                                                          26
                                                                          27
                                                                          28
                                                                                                                          10
                                                                                    PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 16 of 24 Page ID
                                                                                                           #:6034


                                                                           1   (citations omitted).3
                                                                           2         Defendants have violated Due Process under the Fifth and Fourteenth
                                                                           3   Amendment by adopting and implementing policies that have created danger to
                                                                           4   Plaintiffs and persons experiencing homelessness. Courts have recently recognized
                                                                           5   that a municipality’s policy that places homeless individuals in danger can violate due
                                                                           6   process and merit injunctive relief. In Santa Cruz Homeless v. Bernal, the court took
                                                                           7   judicial notice of the COVID-19 pandemic and granted homeless plaintiffs’
                                                                           8   preliminary injunction to halt the closure of two parks where the plaintiffs were
                                                                           9   camping. ---F. Supp. 3d----, Case No. 20-cv-09425-SVK, 2021 WL 222005, at *1
                                                                          10   (N.D. Cal. Jan. 20, 2021), order modified, 2021 WL 1256888 (N.D. Cal. Apr. 1,
                                                                          11   2021). The court held that by closing the parks without an alternate shelter, the State
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   would place residents in a more vulnerable situation and in greater danger. Id. at 17-
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   18. Here the facts are much more compelling because Defendants’ policies created
                                                                          14   incredible danger for those in and around the areas of centralized services, most
                                                                          15   notably Skid Row. (Compl. ¶¶ 25, 33-42, 94-96, 108, 115, 122, 188-190.) These
                                                                          16   facts fall in line with a series of cases in which courts have held public entities liable
                                                                          17   for creating dangerous conditions. See, e.g., Hernandez v. City of San Jose, 897 F.3d
                                                                          18   1125, 1136 (9th Cir. 2018) (Plaintiffs alleged sufficient facts to support a state-
                                                                          19   created danger claim where “throughout the Rally, the Officers witnessed the many
                                                                          20   violent criminal acts perpetrated by dozens of anti-Trump protesters and yet
                                                                          21   continued to direct the Attendees into the job.”) (internal quotation marks omitted);
                                                                          22   Kennedy, 439 F.3d at 1067 (upholding denial of summary judgment on qualified
                                                                          23   immunity grounds where officer knew aggressor was violent and told aggressor of
                                                                          24
                                                                          25
                                                                          26   3
                                                                                Defendant County argues that Plaintiff LA Alliance is precluded from pursuing a
                                                                               claim under the “state-created danger” doctrine because “bodily harm” requires
                                                                          27   “individualized proof.” (MTD p. 26 fn. 3.) Yet Warth v. Seldin, cited by County,
                                                                               only stands for the proposition that an association “has no standing to claim damages
                                                                          28   on behalf of its members.” 422 U.S. 490, 492 (1975). In fact, LA Alliance seeks no
                                                                               monetary relief on behalf of its members for “bodily harm” or any other harm.
                                                                                                                          11
                                                                                   PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 17 of 24 Page ID
                                                                                                           #:6035


                                                                           1   victim’s allegations after promising victim to alert her before doing so, because “[n]o
                                                                           2   reasonable officer in Shields's position, knowing what he allegedly knew and what he
                                                                           3   must be charged with knowing, could have concluded otherwise than that Kennedy
                                                                           4   had a right not to be placed in obvious physical danger as a result of his deliberately
                                                                           5   indifferent action.”); L.W. v. Grubbs, 974 F.2d 119, 121 (9th Cir. 1992) (reversing
                                                                           6   district court’s grant of motion to dismiss where registered nurse was placed in a
                                                                           7   clinic alone with inmate who then raped and terrorized her, appellate court found the
                                                                           8   pleadings properly alleged the defendants “enhanced L.W.’s vulnerability to attack by
                                                                           9   misrepresenting to her the risks attending her work.”); Wood v. Ostrander, 879 F.2d
                                                                          10   583, 590 (9th Cir. 1989) (“The fact that Ostrander arrested Bell, impounded his car,
                                                                          11   and apparently stranded Wood in a high-crime area at 2:30 a.m. distinguishes Wood
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   from the general public and triggers a duty of the policy to afford her some measure
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   of peace and safety.”).
                                                                          14         Plaintiffs have also properly alleged the County has violated procedural due
                                                                          15   process under the Fifth and Fourteenth Amendments by infringing on the interests of
                                                                          16   residents without due process. Under the doctrine of procedural due process,
                                                                          17   Defendants may not interfere with a liberty or property interest without following
                                                                          18   constitutionally sufficient procedures. Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454,
                                                                          19   460 (1989). Such procedures require at a minimum “notice and an opportunity to be
                                                                          20   heard before the Government deprives them of property.” United States v. James
                                                                          21   Daniel Good Real Prop., 510 U.S. 43, 48 (1993).
                                                                          22         Here, Plaintiffs have properly alleged that for over 40 years, Defendant County
                                                                          23   has repeatedly taken actions which concentrate homeless individuals in unsafe areas,
                                                                          24   particularly in Skid Row. (Compl. ¶¶ 25, 26, 188-190.) The City and County were both
                                                                          25   complicit in this policy. (Id.) This policy has been implemented without proper
                                                                          26   procedures for the people affected by it, thus depriving them of their property. (Id. ¶¶
                                                                          27   76-122.) For example, Joseph Burk cannot find tenants or otherwise use or sell his
                                                                          28   property due to the dangerous conditions in the Containment area. (Id. ¶¶ 77-85.)
                                                                                                                          12
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 18 of 24 Page ID
                                                                                                           #:6036


                                                                           1   Used needles and fecal matter fill gutters and accumulate on Mark Shinbane’s
                                                                           2   property. He routinely spends hundreds of thousands of dollars a year attempting to
                                                                           3   keep some semblance of sanitation only for the waste to invariably return. (Id. ¶
                                                                           4   76(e).) Harry Tashdjian has been forced to routinely repair parts of his building
                                                                           5   which are affected by out-of-control fires, urination and feces, and frequent graffiti.
                                                                           6   (Id. ¶¶ 86-92.) Forcing residents to pay for basic municipal services, after
                                                                           7   depreciating their property values through City and County policy of containment, is
                                                                           8   economically equivalent to exacting a taking upon these residents without due
                                                                           9   process and without just compensation. Even if Plaintiffs’ claims did not involve
                                                                          10   fundamental rights—which they do—the County cannot justify any “rational basis”
                                                                          11   for these policies in light of the clear harm being inflicted on Plaintiffs daily. (Id. ¶¶
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   33-75.)
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13         Finally, Plaintiffs properly allege all actions were taken by County agents
                                                                          14   pursuant to official “policy, procedure, or customs held by the . . . County of Los
                                                                          15   Angeles” (id. ¶ 195) with “deliberate indifference, and conscious and reckless
                                                                          16   disregard to the safety, security, and constitutional and statutory rights of
                                                                          17   Plaintiff[s].” Id.) Under Starr v. Baca, (1) the complaint “must contain sufficient
                                                                          18   allegations of underlying facts to give fair notice and to enable the opposing party to
                                                                          19   defend itself effectively” and (2) “the factual allegations . . . must plausibly suggest
                                                                          20   an entitlement to relief, such that it is not unfair to require the opposing party to be
                                                                          21   subjected to the expense of discovery and continued litigation.” 652 F.3d 1202, 1216
                                                                          22   (9th Cir. 2011). Plaintiffs have identified the specific policies alleged and acted upon
                                                                          23   throughout the complaint, which, taken together, entitle Plaintiffs to relief. (Compl.
                                                                          24   ¶¶ 25-26, 40-42, 58-59, 64-72, 137-141, 158-160, 188-190.) Moreover, identification
                                                                          25   of the specific actors and specific policies, procedures, or customs under Monell are a
                                                                          26   proper subject for discovery. See Rosales v. Cty. of San Diego, --- F. Supp. 3d ---,
                                                                          27   Case No.: 19-CV-2303 JLS (LL), 2021 WL 37723, at * 21-22 (S.D. Cal. Jan. 5,
                                                                          28   2021) (denying motion to dismiss on basis of allegedly threadbare allegations
                                                                                                                           13
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 19 of 24 Page ID
                                                                                                           #:6037


                                                                           1   because at early point in case “listing of informal or overarching deficient policies
                                                                           2   was adequate . . . particularly since information relating to the policies, customs, and
                                                                           3   practices of County Defendants . . . is likely to be easily available to them.”) (internal
                                                                           4   quotations and citations omitted); see also Mateos-Sandoval v. County of Sonoma,
                                                                           5   942 F. Supp. 2d 890, 899-900 (N.D. Cal. 2013) (allegations identifying “the content
                                                                           6   of the policies, customs, or practices the execution of which [give] rise to
                                                                           7   []constitutional injuries” is sufficient to support a Monell claim.). Because Plaintiffs
                                                                           8   have identified clear constitutional injuries and policies of Defendant County which
                                                                           9   were the moving force behind those injuries, Plaintiffs have exceeded the standard
                                                                          10   required under Starr.
                                                                          11   VI.     PLAINTIFFS HAVE ALLEGED SUFFICIENT FACTS TO SUPPORT
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12           THEIR CLAIMS UNDER CALIFORNIA LAW
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13           A.    Plaintiffs Have Alleged Sufficient Facts to State a Claim for
                                                                          14                 Violation of Welf. & Inst. Code Section 17000 Under Both
                                                                          15                 Negligence4 and Mandatory Duty Theory
                                                                          16           Plaintiffs have alleged facts sufficient to support their claim that the County is
                                                                          17   in violation of California Government Code section 815.6 and Welfare & Institutions
                                                                          18   Code section 17000 (“Section 17000”) by failing to provide medically necessary care
                                                                          19   to unhoused individuals in Los Angeles. Section 17000 mandates that counties
                                                                          20   provide support to “all incompetent, poor, indigent persons and those incapacitated
                                                                          21   by age, disease, or accident” when such persons are not otherwise supported. Cal.
                                                                          22   Welf. & Inst. Code § 17000. The purpose of this section is “to provide for protection,
                                                                          23   care, and assistance to the people of the state in need thereof,” and to provide
                                                                          24   “appropriate aid and services to all of its needy and distressed . . . promptly and
                                                                          25
                                                                          26
                                                                          27   4
                                                                                Defendant County challenges the third and fourth causes of action only insofar as it
                                                                               challenges the Negligence cause of action. (MTD pp. 32-33). Because Plaintiffs
                                                                          28   have alleged facts sufficient to support a Negligence claim, Plaintiffs’ third and
                                                                               fourth claims against Defendant County must also stand.
                                                                                                                          14
                                                                                     PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 20 of 24 Page ID
                                                                                                           #:6038


                                                                           1   humanely . . . as to encourage self-respect, self-reliance, and the desire to be a good
                                                                           2   citizen, useful to society.” Cal. Welf. & Inst. Code § 10000. Courts have clarified
                                                                           3   that Section 17000 creates two separate obligations: (a) provision of “general
                                                                           4   assistance” in terms of financial or in-kind relief and (b) provision of subsistence
                                                                           5   medical care to the indigent. Hunt v. Super. Ct., 21 Cal. 4th 984, 1011-13 (1999).
                                                                           6         The County argues that because section 17000 permits counties to act with
                                                                           7   discretion in determining the “type and form of ‘care and aid’ they provide, 17000
                                                                           8   necessarily does not impose a mandatory duty. (MTD p. 28.) In fact, while a County
                                                                           9   has some manner of discretion in how it provides relief, the County is still obligated
                                                                          10   to provide relief and only in accordance with statute. Tailfeather v. Bd. of
                                                                          11   Supervisors, 48 Cal. App. 4th 1223, 1245 (1996), modified on denial of reh’g (Sept.
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   18, 1996) (“Section 17000 . . . mandates that medical care be provided to indigents
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   and section 10000 requires that such care be provided promptly and humanely. The
                                                                          14   duty is mandated by statute. There is no discretion concerning whether to provide
                                                                          15   such care.”) and 1237 (“[C]ounties have a great deal of discretion in setting standards
                                                                          16   for eligibility and levels of aid. Nonetheless, the county’s discretion can be exercised
                                                                          17   only within fixed boundaries and consistent with the underlying purpose of the
                                                                          18   statutes which impose the duty.”) (internal quotation marks and citation omitted); see
                                                                          19   also Hunt, 21 Cal. 4th at 991 (“Although this provision confers upon a county broad
                                                                          20   discretion to determine eligibility for—and the types of—indigent relief, this
                                                                          21   discretion must be exercised in a manner that is consistent with—and that furthers the
                                                                          22   objectives of—state statutes.”).
                                                                          23         Under Tailfeather, “counties must, at a minimum, provide medical care, not
                                                                          24   just emergency care, and provide it at a level which remedies [] pain and infection . .
                                                                          25   .” 48 Cal. App. 4th at 1236. That care must be provided “at a level which does not
                                                                          26   lead to unnecessary suffering or endanger life and health.” Id. at 1240. This mandate
                                                                          27   includes subsistence medical services and medically necessary services which are
                                                                          28   defined as those “reasonable and necessary to protect life, to prevent significant
                                                                                                                          15
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 21 of 24 Page ID
                                                                                                           #:6039


                                                                           1   illness or significant disability, or to alleviate severe pain.” Cal. Welf. & Inst. Code §
                                                                           2   14059.5(a); see also County of Alameda v. State Bd. of Control, 14 Cal. App. 4th
                                                                           3   1096, 1108 n.8 (1993).
                                                                           4         If the County fails to meet this obligation, a court “must intervene to enforce
                                                                           5   compliance.” City & County of San Francisco v. Super. Ct., 57 Cal. App. 3d 44, 50
                                                                           6   (1976). For example, in Cooke v. Superior Court, the court found that the County of
                                                                           7   San Diego was required to provide indigent residents with dental care sufficient to
                                                                           8   remedy substantial pain and infection. 213 Cal. App. 3d 401, 413-14 (1989). In
                                                                           9   Harris v. Board of Supervisors, the Ninth Circuit affirmed the district court’s grant of
                                                                          10   a preliminary injunction under Section 17000 requiring Los Angeles County to
                                                                          11   continue to provide beds at two hospitals where the county had intended to reduce
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   capacity, finding that eliminating the beds would violate Section 17000. 366 F.3d
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   754, 765 (9th Cir. 2004); see also San Francisco, 57 Cal. App. 3d at 50.
                                                                          14         The County’s reliance on Scates v. Rydingsword, is misplaced because that
                                                                          15   case rests upon the County’s obligation for general relief and does not address the
                                                                          16   County’s obligation to provide health care—two distinct obligations under Section
                                                                          17   17000. 229 Cal. App. 3d 1085, 1113 (1991) reh’g denied and op. modified (May 31,
                                                                          18   1991). And while the Scates court noted that the Welfare Code gave municipalities
                                                                          19   discretion in what services to provide homeless individuals and permitted cuts in
                                                                          20   services, there were no allegations that government policy encouraged and helped
                                                                          21   create the dangerous and unhealthy conditions that exist in LA County, particularly
                                                                          22   Skid Row.
                                                                          23         Defendant County has a duty to provide “subsistence” medical care, and
                                                                          24   Plaintiffs have alleged sufficient facts to support the conclusion that “subsistence”
                                                                          25   medical care includes basic shelter. (See Compl. ¶¶ 40-42; 137-140.) Thus,
                                                                          26   Plaintiffs have alleged sufficient facts to support causes of action against the County
                                                                          27   under both California Government Code Section 815.6 and common law negligence
                                                                          28   theory.
                                                                                                                          16
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 22 of 24 Page ID
                                                                                                           #:6040


                                                                           1         B.      Plaintiffs Have Alleged Sufficient Facts to Support a Taxpayer
                                                                           2                 Waste Claim under California Code of Civil Procedure Section 526a
                                                                           3         Contrary to the County’s argument, Plaintiffs need not demonstrate an
                                                                           4   expenditure is “illegal” to constitute a claim under section 526a; “waste” may also be
                                                                           5   shown where the government conduct is:
                                                                           6               [A] useless expenditure of public funds that is incapable of
                                                                                          achieving the ostensible goal. Certainly it reaches outright fraud,
                                                                           7              corruption, or collusion. Even when done in the exercise of a
                                                                                          lawful power, public spending may qualify as waste if it is
                                                                           8              completely unnecessary or useless or provides no public benefit.
                                                                                          Waste is money that is squandered, or money that is left
                                                                           9              uncollected, and thus is a constitutionally prohibited gift of public
                                                                                          resources. Waste can exist even when there is no net loss, as when
                                                                          10              illegal procedures actually permit a saving of tax funds.
                                                                          11   Chiatello v. City & County of San Francisco, 189 Cal. App. 4th 472, 482 (2010)
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   (internal quotation marks and citations omitted). For example, in Los Altos Property
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Owners Ass’n v. Hutcheon, plaintiffs’ allegations were sufficient to support a finding
                                                                          14   of waste under section 526a where they alleged defendant school district “will be
                                                                          15   expending public funds on a consolidation plan that costs a great deal more than
                                                                          16   alternative plans considered, without a finding of any additional public benefit.” 69
                                                                          17   Cal. App. 3d 22, 30 (1977). Similarly in Harnett v. Sacramento County, the
                                                                          18   California Supreme Court found that holding an election which could not achieve the
                                                                          19   stated goal would be a “useless expenditure and waste of public funds.” 195 Cal.
                                                                          20   676, 682-683 (1925). Likewise, Plaintiffs have properly alleged that taxpayer funds
                                                                          21   have been misused in a way that makes it impossible for Measure H to achieve the
                                                                          22   ostensible goal for which it was passed. (Compl. ¶¶ 58-59; 64-65 (“[T]here is little
                                                                          23   indication that the funds spent have actually reduced the homelessness crisis. The
                                                                          24   problem is outpacing the solution, and the goal of measure H—reducing and
                                                                          25   preventing homelessness—remains largely unrealized.”); ¶¶ 66-72; 158-159
                                                                          26   (“Measure H [was] promoted and passed by the electorate to address the
                                                                          27   homelessness crisis in a comprehensive and effective way. Instead, homelessness has
                                                                          28   steadily increased in the City and County.”); ¶ 160 (“. . .[T]he County [has] spent
                                                                                                                           17
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 23 of 24 Page ID
                                                                                                           #:6041


                                                                           1   enormous amounts of public funds on the homelessness crisis in ways that have had
                                                                           2   little or no effect on the crisis, and thereby wasted those funds.”).)
                                                                           3          C.     Discretionary Immunity is Inapplicable to Claims for Equitable and
                                                                           4                 Injunctive Relief
                                                                           5          California Government Code section 814, which governs all claims for
                                                                           6   immunities under Title 1, Division 3.6, Part 2, Chapter 1 (inclusive of Government
                                                                           7   Code sections 815.2 and 820.2, cited by Defendant County), states: “Nothing in this
                                                                           8   part affects liability based on contract or the right to obtain relief other than money or
                                                                           9   damages against a public entity or public employee.” (emphasis added); see also Cal.
                                                                          10   Gov. Code § 814, Legislative Committee Comments—Senate (“The various
                                                                          11   provisions of this part determine only whether a public entity or public employee is
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   liable for money or damages . . . . This section also declares that the provision of this
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   statute relating to liability of public entities and public employees have no effect
                                                                          14   upon whatever right a person may have to obtain relief other than money or
                                                                          15   damages.”) (emphasis added.).
                                                                          16          Plaintiffs seek only equitable and injunctive relief for their California Tort
                                                                          17   causes of action (see Compl. ¶¶ 133, 141, 151; Prayer for Relief No. 2 (“As to the
                                                                          18   federal claims and claims under the California constitution only, compensatory
                                                                          19   damages and other special, general and consequential damages according to proof.”).
                                                                          20   Defendant County’s claims of immunity under 820.2 and 815.2 are inapplicable to
                                                                          21   Plaintiffs’ action.
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28
                                                                                                                           18
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
                                                                          Case 2:20-cv-02291-DOC-KES Document 268 Filed 04/19/21 Page 24 of 24 Page ID
                                                                                                           #:6042


                                                                           1   VII.     CONCLUSION
                                                                           2          For the foregoing reasons, Plaintiffs respectfully request the Court DENY
                                                                           3   Defendant County’s Motion to Dismiss in its entirety. Alternatively, if the Court is
                                                                           4   inclined to grant Defendant’s Motion to Dismiss, Plaintiffs request the opportunity to
                                                                           5   amend the complaint to overcome any legal insufficiencies the Court may have
                                                                           6   found.
                                                                           7
                                                                           8   Dated: April 19, 2021                     /s/ Elizabeth A. Mitchell
                                                                                                                         SPERTUS, LANDES & UMHOFER, LLP
                                                                           9                                             Matthew Donald Umhofer (SBN 206607)
                                                                                                                         Elizabeth A. Mitchell (SBN 251139)
                                                                          10
                                                                                                                         Attorneys for Plaintiffs
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                          14
                                                                          15
                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28
                                                                                                                         19
                                                                                  PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES’ MOTION TO DISMISS
